Citation Nr: 0924851	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-25 338A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Togus, Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $27,595.29, to include the 
question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Committee on Waivers and Compromises of the Debt Management 
Center in Fort Snelling, Minnesota, which denied the 
Veteran's request for a waiver of indebtedness in the amount 
of $27,595.29.  The Veteran filed a notice of disagreement 
(NOD) later that month, and the RO in Philadelphia, 
Pennsylvania issued a statement of the case (SOC) in March 
2005.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in August 2005.

On the VA Form 9, the Veteran requested a Board hearing via 
videoconference.  A November 2006 letter informed the Veteran 
that a hearing was scheduled in December 2006.  Although the 
hearing notification was not returned by the U.S. Postal 
Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of 
the hearing.  As such, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC in Washington, DC.  VA 
will notify the appellant when further action, on his part, 
is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim is warranted.

In this appeal, the RO denied the Veteran's request for 
waiver of overpayment on the basis that the request was not 
timely.  However, the record reflects that Veteran may not 
have received timely notice of the overpayment.  A VA Form 
119 (report of contact) reveals that the Veteran contacted 
the RO on October 5, 1999 to report a change of address.  The 
address given by the Veteran was "[redacted]" in 
[redacted], Maine.  However, the next correspondence sent to 
the Veteran (in May 2000) was sent to [redacted], P.O. 
[redacted].  An August 2000 letter, which informed the Veteran of 
the overpayment in the amount of $27, 595.29 was sent to [redacted]
[redacted], P.O. [redacted].  The claims file contains no 
document submitted by the Veteran bearing this address, or 
identifying it as his address.  It is the Veteran's essential 
contention, as stated in the NOD, and as stated by the 
Veteran's representative on his behalf, that the Veteran 
never received this letter because it was sent to the wrong 
address.  

The record also reflects that the Veteran is not only seeking 
a waiver of the overpayment amount, he is also challenging 
the validity of the overpayment.  however, that the RO has 
never adjudicated the matter of whether the overpayment was 
properly created.  While the RO noted in the March 2005 SOC 
that the letter was sent to the address then of record, it 
did not make any specific finding with respect to the 
validity of the overpayment, or otherwise acknowledge the 
issue.  Hence, further action in this regard is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  After completing any additional 
notification and/or development deemed 
warranted, to include further action 
regarding verification of the appellant's 
address in August 2000, the RO should 
readjudicate the expanded claim on appeal, 
to include the matter of whether an 
overpayment of pension benefits in the 
amount of $27,595.29, was properly 
created, in light of all pertinent 
evidence and legal authority.  

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


